      Case 2:19-cv-01983-WBS-AC Document 36 Filed 04/24/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Katherine King
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                 EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     KATHERINE KING,                                     Case No.: 2:19-cv-01983-WBS-AC
11
                        Plaintiff,
12                                                       ORDER
13             vs.

14 EXPERIAN INFORMATION SOLUTIONS,
   INC., et. al.
15               Defendants.
16

17
              Pursuant to the stipulation of the Parties, Wells Fargo Bank, N.A. is dismissed with
18
     prejudice and each party shall bear its own attorneys’ fees and costs.
19

20
              IT IS SO ORDERED.
21
     Dated: April 23, 2020
22

23

24

25

26
27

28

     07685.2339/15327597.1                              1
                                               [PROPOSED] ORDER
